985 F.2d 582
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.James MEREDITH, Gene Miller, John T. Hart, Wayne M. Lyngen,Fred O. Lehnhardt, Frederick J. Potter, Eric C. Elkins,Craig H. Horton, Rodney J. Raether, Michael W. Thomas,William G. Hatch, Gene P. McMahon, Larry Underbakke, andJames Steadman, Plaintiffs-Appellants,v.Douglas A. BROOKS, Acting Director, Office of PersonnelManagement, Sean C. O'KEEFE, Acting Secretary, Department ofthe Navy, Department of Defense, and United States ofAmerica, Defendants-Appellees.
No. 91-1354.
United States Court of Appeals, Federal Circuit.
Nov. 24, 1992.

Before FRIEDMAN, Senior Circuit Judge.

ORDER

1
Douglas A. Brooks, Acting Director, Office of Personnel Management et al. move for summary affirmance in accordance with the parties' February 12, 1991 stipulation that this case be governed by the court's decision in Albrecht v. Newman, No. 91-1309.*  James Meredith et al. have not filed a response.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) The Director's unopposed motion for summary affirmance is granted.


4
(2) Each side shall bear its own costs.



*
 On August 17, 1992, this court decided Albrecht